ORDER
Considering the motion filed by the Office of Disciplinary Counsel,
IT IS ORDERED that the disciplinary proceedings currently pending before this court in docket number 98-B-3221 c/w 98-B-3222 be remanded to the disciplinary board for consolidation with the proceedings numbered 98-DB-063.
IT IS FURTHER ORDERED that the disciplinary board issue a single recommendation of discipline to this court, based on its consideration of all three matters.
KIMBALL, J. not on panel. Supreme Court Rule IV, Part II, § 3.
/s/ Bernette J. Johnson
Justice, Supreme Court of Louisiana